UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7447


JASON CARL THOMAS,

                       Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-hc-02050-D)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Carl Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jason   Carl      Thomas,    a    federal   prisoner,      appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.      We    have     reviewed    the    record     and    find   no

reversible    error.      Accordingly,        although     we     grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the   district       court.          Thomas       v.     United     States,        No.

5:13-hc-02050-D (E.D.N.C. July 8, 2013).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                           AFFIRMED




                                         2